Name: Commission Regulation (EEC) No 2140/87 of 20 July 1987 fixing definitively the amount of aid for peas and field beans referred to in Article 3 (2) of Regulation (EEC) No 1431/82 applicable from 1 to 3 July 1987
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 200/ 12 Official Journal of the European Communities 21 . 7. 87 COMMISSION REGULATION (EEC) No 2140/87 of 20 July 1987 fixing definitively the amount of aid for peas and field beans referred to in Article 3 (2) of Regulation (EEC) No 1431/82 applicable from 1 to 3 July 1987 Article 3 (2) of Council Regulation (EEC) No 1431 /82, is to be determined on the basis of offers made on the world market, disregarding those which cannot be considered representative of actual market trends ; whereas in cases where no offer can be used for determining the world market price, this price is determined from prices recorded on the markets of the principal exporting coun ­ tries ; whereas in cases where no offer either on the world market or on those of the principal exporting countries can be used for determining the world market price this price is fixed at a level equal to the guide price for the products in question ; Whereas, under Commission Regulation (EEC) No 2049/82 0 as last amended by Regulation (EEC) No 1 238/87 (8), and under Regulation (EEC) No 2036/82 the average world market price is to be established per 100 kilograms of products in bulk, delivered at Rotterdam, of sound quality ; whereas, for the purpose of establishing this price, only the most favourable offers to deliveries closest in distance, excluding those relating to products being transported by ship, are used ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Reguation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regulation (EEC) No 3127/86 (2), and in particular Article 3 (6) (b) thereof, Having regard to Council Regulation (EEC) No 2036/82 of 19 July 1982 adopting general rules concerning special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 1958/87 (4), and in particular Article 2 ( 1 ) thereof, Whereas, in accordance with Article 3 (2) of Regulation (EEC) No 1431 /82, aid is granted for peas and field beans harvested in the Community when the world market price for these products is lower than the guide price ; whereas this aid is equal to the difference between the two prices ; Whereas Council Regulation (EEC) No 1957/87 (5) fixed the guide price for peas and field beans for the 1987/88 marketing year ; Whereas, in accordance with Article 2a of Regulation (EEC) No 1431 /82, the guide price is increased monthly as from the beginning of the third month of the marketing year ; whereas Council Regulation (EEC) No 1959/87 (*) fixed the amount of these monthly increases ; Whereas pursuant to Articles 121 (3) and 307 (3) of the Act of Accession of Spain and Portugal the aid granted on products harvested and processed in either of these Member States is to be reduced by the customs duties charged by the Member State on peas and field beans imported from third countries ; Whereas under Regulation (EEC) No 2036/82 the world market price for peas and field beans, as referred to in Whereas for offers and prices that do not comply with the conditions laid down above, the necessary adjustments must be made, and in particular those referred to in Article 5 of Regulation (EEC) No 2049/82 ; Whereas in cases where aid is fixed in advance its amount is adjusted as specified in Article 6 (3) of Regulation (EEC) No 2036/82 ; Whereas, if the aid system is to operate normally, aid amounts should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the correcting factor referred to in the last subparagraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (9), as amended by Regulation (EEC) No 1 636/87 (10) ;  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent and the aforesaid coefficient ; (') OJ No L 162, 12. 6. 1982, p. 28 . (2) OJ No L 292, 16 . 10 . 1986, p. 1 . (3) OJ No L 219, 28 . 7. 1982, p. 1 . 0 OJ No L 219, 28 . 7. 1982, p. 36. (8) OJ No L 117, 5 . 5. 1987, p . 9 . 0 OJ No L 164, 24. 6 . 1985, p. 1 . H OJ No L 153, 13 . 6 . 1987, p . 1 . (4) OJ No L 184, 3 . 7 . 1987, p . 3 . 0 OJ No L 184, 3 . 7 . 1987, p . 1 . ( «) OJ No L 184, 3 . 7 . 1987, p . 5 . 21 . 7 . 87 Official Journal of the European Communities No L 200/ 13 HAS ADOPTED THIS REGULATION :whereas the aid must be fixed at least once for each marketing year ; Article 1 The world market price as specified in Article 2 of Regu ­ lation (EEC) No 2036/82 shall be 17,48 ECU/100 kg. Article 2 1 . The amount of the aid provided for in Article 3 (2) of Regulation (EEC) No 1431 /82 is indicated in the Annex hereto . 2 . The aid for peas and field beans identified from 1 September 1987 onwards shall be the amount referred to in paragraph 1 adjusted by the difference between the guide price applying in the month of July 1987 and that applying in the month of identification . Whereas Commission Regulation (EEC) No 1826/87 of 29 June 1987 on precautionary measures and the suspen ­ sion of advance fixing in certain sectors (') carried forward the amount of the aid applicable on 30 June 1987 in accordance with the Council decision regarding prices and related measures for the 1987/88 marketing year ; whereas this amount should be definitively fixed, being applicable from 1 to 3 July 1987, taking account of the decisions taken in respect of prices by the Council ; Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable from 1 to 3 July 1987. whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 July 1987. For the Commission Frans ANDRIESSEN Vice-President ANNEX to the Commission Regulation of 20 July 1987 fixing the amount of the aid for peas and field beans used for human consumption Amounts applicable from 1 to 3 July 1987 (ECU/100 kg) Peas Field beans Products used :  in Spain  in Portugal  in another Member State 11,59 11,65 12,04 12,04 11,65 12,04 (') OJ No L 173, 30 . 6 . 1987, p. 7 .